                  Case 20-20022                       Doc 2          Filed 01/02/20      Entered 01/02/20 16:09:10               Desc Main             1/02/20 4:02PM
                                                                        Document         Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               Marguerite Prince
                              First Name            Middle Name              Last Name
 Debtor 2            William E Prince, JR
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$90.00 per Month for 45 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 20-20022                       Doc 2          Filed 01/02/20       Entered 01/02/20 16:09:10             Desc Main             1/02/20 4:02PM
                                                                        Document          Page 2 of 8
 Debtor                Marguerite Prince                                                           Case number
                       William E Prince, JR

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          For the next three tax years of 2019, 2020, 2021, the Debtors shall pay into the Plan the net total amount of yearly
                          state and federal tax refunds that exceed $1,000 for each of the tax years identified in such section. If in an
                          applicable tax year, the Debtors receive an Earned Income Tax Credit (“EIC”) and/or an Additional Child Tax
                          Credit (“ACTC”) on their federal tax return, the Debtors may retain up to a maximum of $2,000 in tax refunds for
                          such year based on a combination of the $1,000 allowed above plus the amount of the EIC and/or ACTC credits up
                          to an additional $1,000. On or before April 30 of each applicable tax year, the Debtors shall provide the Trustee
                          with a copy of the first two pages of filed state and federal tax returns. The Debtors shall pay required tax refunds to
                          the Trustee no later than June 30 of each such year. However, the Debtors are not obligated to pay tax
                          overpayments that have been properly offset by a taxing authority. Tax refunds paid into the Plan may reduce the
                          plan term to no less than the Applicable Commitment Period, but in no event, shall the amount paid into the Plan be
                          less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the plan.




2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $4,050.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                         Amount of claim        Interest rate     Monthly plan     Estimated total
                                                                                                                 payment          payments by trustee




Official Form 113                                                                Chapter 13 Plan                                               Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 20-20022                       Doc 2          Filed 01/02/20       Entered 01/02/20 16:09:10                     Desc Main          1/02/20 4:02PM
                                                                        Document          Page 3 of 8
 Debtor                Marguerite Prince                                                                  Case number
                       William E Prince, JR

 Name of Creditor                    Collateral                         Amount of claim          Interest rate          Monthly plan    Estimated total
                                                                                                                        payment         payments by trustee
                                     2004 Nissan Murano
                                     230000 miles
                                     Vehicle: currently
                                     needs repairs
                                     Location: 1065 North
                                     100 West, Orem UT
 Utah Title Loans                    84057                              $1,400.00                           4.00%              $77.94                      $1,558.82
                                                                                                                        Disbursed by:
                                                                                                                           Trustee
                                                                                                                           Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $405.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $1,800.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 250.00 .
                     % of the total amount of these claims, an estimated payment of $                 .



Official Form 113                                                                   Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  Case 20-20022                       Doc 2          Filed 01/02/20   Entered 01/02/20 16:09:10                   Desc Main             1/02/20 4:02PM
                                                                        Document      Page 4 of 8
 Debtor                Marguerite Prince                                                           Case number
                       William E Prince, JR

                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 923.32                  .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                        (1) Adequate Protection Payments. Claims to receive adequate protection payments: Prime Acceptance Corp. Said
                              creditors should refer to the Notice for Adequate Protection Payments (Local Form 20831-C)for treatment under the
                              plan. Utah Title Loans

                                 (2) Applicable Commitment Period. The applicable commitment period for the Plan is 36 months. The number of months
                                     listed in Part 2.1 for which the debtor will make regular payments is an estimate only; the applicable commitment
                                     period stated here dictates the term of the Plan. Any below median case may be extended as necessary not to exceed 60
                                     months to complete the Plan payments.

                                 (3) Direct Payment of Claims. If the debtor elects to pay a claim directly and that claim is not one which the Plan allows to
                                     be paid directly, the direct payment designation will be listed below as a nonstandard provision. For all claims the
                                     debtor elects to pay directly, Local Rule 2083-2(i)(4) applies. Claims to Be Paid Directly: None.

                                 (4) Third-Party Payment of Claims. If the Plan provides that a non-debtor shall pay a claim directly, the third-party
                                     payment resignation will be listed below as a nonstandard provision. For all claims the Plan provides will be paid by a
                                     third party, Local Rule 2083-2(k)(1) may apply. Upon request, the debtor must furnish the name and contact
                                     information for the third-party payer. Claims to Be Paid by a Third Party: The trustee will not monitor third party
                                     payments to creditor and at the expiration of the case, whether by discharge or dismissal, the claim of creditor shall not
                                     be discharged. Claims to Be Paid by Third Party: None.

                                 (5) Lien Avoidance under 111 U.S.C. § 522(f).

                                 (6) Interest on oversecured claims. Debtor proposes to pay the following oversecured claims a nonstandard rate of
                                     interest. None.

                                 (7) The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by

Official Form 113                                                               Chapter 13 Plan                                                  Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 20-20022                       Doc 2          Filed 01/02/20     Entered 01/02/20 16:09:10                Desc Main             1/02/20 4:02PM
                                                                        Document        Page 5 of 8
 Debtor                Marguerite Prince                                                              Case number
                       William E Prince, JR

                                        reference in the Plan.

                                 (8) Any order confirming this Plan shall constitute a binding determination that the Debtors have timely filed all of the
                                     information required by 11U.S.C. § 521(a)(1).

                                 (9) Reserved.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Marguerite Prince                                                X /s/ William E Prince Jr.
       Marguerite Prince                                                     William E Prince, JR
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            January 2, 2020                                           Executed on      January 2, 2020

 X     /s/ Jarred A. Henline                                                     Date     January 2, 2020
       Jarred A. Henline
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 20-20022                       Doc 2          Filed 01/02/20   Entered 01/02/20 16:09:10           Desc Main            1/02/20 4:02PM
                                                                        Document      Page 6 of 8
 Debtor                Marguerite Prince                                                          Case number
                       William E Prince, JR

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $1,558.82

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $2,205.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $286.18

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                    $4,050.00




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case 20-20022         Doc 2     Filed 01/02/20   Entered 01/02/20 16:09:10       Desc Main
                                     Document      Page 7 of 8




Jarred A. Henline (12550)
HENLINE LAW
770 E. Main St., #348
Lehi, Utah 84043
Telephone: (801) 200-3553


                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH


     In re:
                                                      Case No.
                                                      Chapter 13
              MARGUERITE PRINCE and
              WILLIAM PRINCE JR,
                                                      Judge
                                    Debtors.


       NOTICE OF ADEQUATE PROTECTION PAYMENTS UNDER 11 U.S.C. §
                   1326(a) AND OPPORUNITY TO OBJECT



       The Debtor states as follows:

       1.       On December 23, 2019, the Debtor filed a Chapter 13 petition for relief.

       2.       The Debtors propose to make Adequate Protection Payments, pursuant to §

1326(a)(1)(C) accruing with the initial plan payment which is due no later than the originally

scheduled meeting of creditors under § 341 and continuing to accrue on the first day of each

month thereafter, to the holders of the allowed secured claims in the amounts specified below:

                                                    Monthly Adequate        Number of Months to
                                Description of
    Secured Creditor                                Protection Payment        Pay Adequate
                                 Collateral
                                                         Amount                 Protection
                          2004 Nissan Murano
   Utah Title Loans                                        $5.00                     6
                               230k miles
  Case 20-20022        Doc 2    Filed 01/02/20     Entered 01/02/20 16:09:10         Desc Main
                                   Document        Page 8 of 8




       3.      The monthly plan payments proposed by the Debtor(s) shall include the amount

necessary to pay all Adequate Protection Payments and the amount necessary to pay the

Trustee’s statutory fee.

       4.      Upon completion of the Adequate Protection Payment period designated herein

for each listed secured creditor, the Equal Monthly Plan Payment identified in each Part of the

Plan shall be the monthly payment and shall accrue on the first day of each month.

       5.      This Notice shall govern Adequate Protection Payments to each listed secured

creditor unless subsequent Notice is filed by Debtor or otherwise ordered by the Court.

       6.      Objections, if any, to the proposed Adequate Protection Payments shall be filed as

objections to confirmation of the Plan. Objections must be filed and served no later than 7 days

before the date set for the hearing on confirmation of the Plan.

       Dated this 2nd day of January 2020.

                                              HENLINE LAW

                                              /s/ JARRED HENLINE
                                              ______________________________
                                              Jarred A. Henline




                                                                                                    2
